Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4 and 7 is/ are rejected under U.S.C. 103 as being unpatentable over Hirokazu et al. (hereinafter Hirokazu, JP 2002-148973) in view of Aslam et al. (hereinafter Aslam, US 5,890,032).  
For claim 1: Hirokazu discloses an image forming device, fig. 1 comprising: 
a conveying unit 104, fig. 2 configured to convey a recording medium while rotating, (Abstract) in a state of being in contact with a back surface of the recording medium 106 having a front surface where a toner image 107 is transferred, fig. 2; 
a main heating unit 105, 109 configured to heat the conveyed recording medium to fix the toner image on the recording medium; and 
a preheating unit 101, 102 disposed upstream of the main heating unit in a conveying direction of the recording medium and configured to heat, in a non-contact state, the recording medium being conveyed by the conveying unit [0010], fig. 2;
and that the recording medium is heated by the preheating unit, fig. 2.

Aslam discloses that a portion of a conveying unit 72 that is in contact with a recording medium, figs. 1-2 is formed of a material (aluminum, copper) that makes a maximum temperature of the portion be equal to or lower than a temperature of the recording medium when the recording medium is heated, (col. 5, lines 20-24).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the portion of the conveying unit that is in contact with the recording medium formed of the material that makes the maximum temperature of the portion be equal to or lower than the temperature of the recording medium when the recording medium is heated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

For claim 4: Hirokazu discloses that the conveying unit comprises: 
a plurality of rollers 110, fig. 2; and 
an endless conveying belt 104 wound around the rollers, fig. 2, and 
the conveying unit is configured to convey the recording medium in a state where an outer peripheral surface of the conveying belt and the back surface of the recording medium 106 are in contact with each other, the outer peripheral surface of the 

For claim 7: Hirokazu discloses the conveying unit conveys the recording medium in a state where an entire back surface of the recording medium and the outer peripheral surface of the conveying belt are in contact with each other, fig. 2. 

Allowable Subject Matter
Claims 2, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5-6, 8-9 would be allowable by virtue of its dependency on claim 2.
Claims 11-15 would be allowable by virtue of its dependency on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852